
	
		II
		111th CONGRESS
		1st Session
		S. 53
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to provide for coverage of services provided by nursing school clinics
		  under State Medicaid programs.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing School Clinics Act of
			 2009.
		2.Medicaid coverage of services provided by
			 nursing school clinics
			(a)In generalSection 1905(a) of the
			 Social Security Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)in paragraph (27), by striking
			 and at the end;
				(2)by redesignating paragraph (28) as
			 paragraph (29); and
				(3)by inserting after paragraph (27), the
			 following new paragraph:
					
						(28)nursing school clinic services (as defined
				in subsection (y)) furnished by or under the supervision of a nurse
				practitioner or a clinical nurse specialist (as defined in section
				1861(aa)(5)), whether or not the nurse practitioner or clinical nurse
				specialist is under the supervision of, or associated with, a physician or
				other health care provider;
				and
						.
				(b)Nursing school clinic services
			 definedSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d)
			 is amended by adding at the end the following new subsection:
				
					(y)The term nursing school clinic
				services means services provided by a health care facility operated by
				an accredited school of nursing which provides primary care, long-term care,
				mental health counseling, home health counseling, home health care, or other
				health care services which are within the scope of practice of a registered
				nurse.
					.
			(c)Conforming amendmentSection
			 1902(a)(10)(C)(iv) of the Social
			 Security Act (42 U.S.C.
			 1396a(a)(10)(C)(iv)) is amended by inserting and
			 (28) after (24).
			(d)Effective
			 dateThe amendments made by
			 this section shall be effective with respect to payments made under a State
			 plan under title XIX of the Social Security
			 Act (42
			 U.S.C. 1396 et seq.) for calendar quarters commencing with the
			 first calendar quarter beginning after the date of enactment of this
			 Act.
			
